DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
2.	Claims 87, 91-95, 97, 98, 107-110, and 113 are pending and examined. 
3.	All rejections not set forth below have been withdrawn in view of Applicant’s amendments to the claims. 
Claim Rejections - 35 USC § 112 - Fourth Paragraph
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claim 91-95 and 107 remain and claim 108 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant's arguments filed on November 18, 2021 have been fully considered but they are not persuasive.
Claims 91-95 are directed to the mutagenized rice AHAS polypeptide of claim 87, wherein the rice plant in which said polypeptide is located has the characteristics recited in claims 91-95.  Claim 108, as instantly amended, is directed to the rice AHAS Bacillus thuringiensis toxin protein.”  These claims, however, merely limit characteristics of the location of the polypeptide of claim 87, and do not impart any further structural limitation to said polypeptide.  For this reason, claims 91-95 and 108 fail to properly further limit the claim from which they depend. 
Claim 107 is directed to the mutagenized rice AHAS polypeptide of claim 87, wherein the phenotype of a plant comprising said polypeptide is defined in a manner recited in claim 107.  The wherein clauses of claim 107 merely recite a way of determining a property, and do not introduce any structural limitations to the polypeptide of claim 87.   The claim thus fails to properly further limit the subject matter of the claim from which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments. 
Applicant maintains that claims 91-95 and 107 properly limit claim 87.  Applicant argues that “independent claim 87 is of proper dependent form” (page 7 of the Remarks).  Applicant argues that “claim 87 means what is says: “A mutagenized rice AHAS polypeptide in a rice plant” (page 8). 
This is not found to be persuasive.  As an initial matter, it is unclear what Applicant means by the argument that “independent claim 87 is of proper dependent form,” as the above rejection is applicable only to the dependent claims. 
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01. Applicant’s argument fails to address this position. 
Similarly, given that claim 87 is directed to a polypeptide, not to a rice plant, or to a composition comprising said polypeptide, a claim that merely specifies properties of a rice plant in which said polypeptide is located does not properly limit the scope of the claim directed to the polypeptide itself.  The rejection is maintained. 
Claim Interpretation

6.	The following is noted with regard to claim interpretation.  Claim 87 is drawn to a mutagenized rice polypeptide in a rice plant, said polypeptide comprising SEQ ID NO: 2.  The structure of said polypeptide is limited by the amino acid sequence of SEQ ID NO: 2.  The previously added limitation “in a rice plant,” as well as the “wherein” clauses, recite either the location of the polypeptide, its property of tolerance, or a property of a rice plants comprising said polypeptide.  Those clauses do not limit the structure and, therefore, the patentability, of the polypeptide.  The recitation that “said polypeptide being expressed” from the AHASL nucleic acid of the plants of line IMINTA 16 or their progeny, is also read as not imparting any additional structural limitations to the claimed mutagenized rice AHASL polypeptide.  Similarly, the “wherein” clauses in claims 91-95 and 107 fail to further limit the structure of the polypeptide of claim 87.  The newly amended claim 108 also fails to limit the structure of said polypeptide as set forth 
With regard to claims 108, it is interpreted as encompassing a composition of the AHAS polypeptide of claim 87 and B. thuringiensis toxin protein.  Claim 111 interpreted as being inclusive of an enzymatically active AHAS of claim 87.  Claim 112 also interpreted as encompassing the AHASL polypeptide without the CTP, which polypeptide is inherently present in the polypeptide of claim 87. Claim 113 is given its broadest reasonable interpretation as comprising a plant that either expresses a B. thuringiensis toxin or comprises it on its surface. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 87, 91-95, 97, 98, 107, 109, and 110 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Croughan (U.S. Patent Publication 2003/0217381, published November 20, 2003), in view of Kolkman et al (2004, Theoretical and Applied Genetics 109:1147-1159), Kmiec et al (US Patent Publication 2003/0236208, published December 25, 2003), Okuzaki et al (Plant Cell Rep. (2004) 22:509-512), and Battista (May 2002, Better Crops International Vol. 16, Special .
	The claims are drawn to a “mutagenized” rice AHAS polypeptide comprising  SEQ ID NO: 2.  The claims are drawn to a method of controlling weeds.  The instant specification provides evidence that the rice AHAS polypeptide of SEQ ID NO: 2 was obtained by mutagenizing the AHAS gene of rice cultivar IRGA 417 (Example 1). 
Croughan teaches mutant nucleotide sequences encoding an imidazolinone and sulfonylurea resistant acetohydroxyacid synthase large subunit (AHASL), isolated from mutant rice plants (Abstract; paragraph 0044 on pg. 4).  Croughan teaches using said nucleotide sequences to transform rice plants to render them tolerant to AHAS-inhibiting herbicides.  Croughan teaches rice plants comprising said nucleotide sequences (Abstract; paragraph 0045 on pg. 5; see also Table 8 on page 18).  Croughan teaches that at the time of the instant invention mutations at Ala205 (equivalent to Ala179 of the instant claims) to encode Asp (D), Thr (T), Val (V) or Asn (N) were known in the art (paragraph 0037 on pg. 4).
Croughan teaches, at SEQ ID NO: 17, the amino acid sequence of the wild-type AHAS protein from the wild-type Cypress rice, which sequence is encoded by the corresponding nucleic acid sequence of SEQ ID NO: 14 (paragraph 0144, pg. 19).  The amino acid sequence of SEQ ID NO: 17 of Croughan has 99.5% sequence identity to the instant SEQ ID NO: 2.  The sequence alignment between SEQ ID NO: 17 of Croughan and the instant SEQ ID NO: 2 is set forth below. 
; Sequence 17, Application US/10258842
; Publication No. US20030217381A1
; GENERAL INFORMATION:
;  APPLICANT: Board of Supervisors of Louisiana State University and Agricultural and
;  APPLICANT:  Mechanical College
;  APPLICANT:  Croughan, Timothy
;  TITLE OF INVENTION: RESISTANCE TO ACETOHYDROXYACID SYNTHASE-INHIBITING HERBICIDES

;  CURRENT APPLICATION NUMBER: US/10/258,842
;  CURRENT FILING DATE:  2002-10-28
;  PRIOR APPLICATION NUMBER: US 60/203,434
;  PRIOR FILING DATE: 2000-05-10
;  NUMBER OF SEQ ID NOS: 25
;  SOFTWARE: PatentIn version 3.0; and WordPerfect version 8
; SEQ ID NO 17
;   LENGTH: 644
;   ORGANISM: Oryza sativa
;   OTHER INFORMATION: Inferred complete AHAS sequence, wild type var. Cypress

  Query Match             99.5%;  Score 3312;  DB 4;  Length 644;
  Best Local Similarity   99.4%;  
  Matches  640;  Conservative    2;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 MATTAAAAAATLSAAATAKTGRKNHQRHHVFPARGRVGAAAVRCSAVSPVTPPSPAPPAT 60
              |||||||||||||||||||||||||||||| |||||||||||||||||||||||||||||
Db          1 MATTAAAAAATLSAAATAKTGRKNHQRHHVLPARGRVGAAAVRCSAVSPVTPPSPAPPAT 60

Qy         61 PLRPWGPAEPRKGADILVEALERCGVSDVFAYPGGASMEIHQALTRSPVITNHLFRHEQG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PLRPWGPAEPRKGADILVEALERCGVSDVFAYPGGASMEIHQALTRSPVITNHLFRHEQG 120

Qy        121 EAFAASGYARASGRVGVCVATSGPGATNLVSALADALLDSVPMVAITGQVPRRMIGTDVF 180
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||| |
Db        121 EAFAASGYARASGRVGVCVATSGPGATNLVSALADALLDSVPMVAITGQVPRRMIGTDAF 180

Qy        181 QETPIVEVTRSITKHNYLVLDVEDIPRVIQEAFFLASSGRPGPVLVDIPKDIQQQMAVPV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QETPIVEVTRSITKHNYLVLDVEDIPRVIQEAFFLASSGRPGPVLVDIPKDIQQQMAVPV 240

Qy        241 WDTSMNLPGYIARLPKPPATELLEQVLRLVGESRRPILYVGGGCSASGDELRRFVELTGI 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 WDTSMNLPGYIARLPKPPATELLEQVLRLVGESRRPILYVGGGCSASGDELRRFVELTGI 300

Qy        301 PVTTTLMGLGNFPSDDPLSLRMLGMHGTVYANYAVDKADLLLAFGVRFDDRVTGKIEAFA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PVTTTLMGLGNFPSDDPLSLRMLGMHGTVYANYAVDKADLLLAFGVRFDDRVTGKIEAFA 360

Qy        361 SRAKIVHIDIDPAEIGKNKQPHVSICADVKLALQGLNALLDQSTTKTSSDFSAWHNELDQ 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 SRAKIVHIDIDPAEIGKNKQPHVSICADVKLALQGLNALLDQSTTKTSSDFSAWHNELDQ 420

Qy        421 QKREFPLGYKTFGEEIPPQYAIQVLDELTKGEAIIATGVGQHQMWAAQYYTYKRPRQWLS 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 QKREFPLGYKTFGEEIPPQYAIQVLDELTKGEAIIATGVGQHQMWAAQYYTYKRPRQWLS 480

Qy        481 SAGLGAMGFGLPAAAGASVANPGVTVVDIDGDGSFLMNIQELALIRIENLPVKVMVLNNQ 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 SAGLGAMGFGLPAAAGASVANPGVTVVDIDGDGSFLMNIQELALIRIENLPVKVMVLNNQ 540

Qy        541 HLGMVVQWEDRFYKANRAHTYLGNPECESEIYPDFVTIAKGFNIPAVRVTKKSEVRAAIK 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 HLGMVVQWEDRFYKANRAHTYLGNPECESEIYPDFVTIAKGFNIPAVRVTKKSEVRAAIK 600

Qy        601 KMLDTPGPYLLDIIVPHQEHVLPMIPSGGAFKDMILDGDGRTVY 644
              |||:||||||||||||||||||||||||||||||||||||||:|
Db        601 KMLETPGPYLLDIIVPHQEHVLPMIPSGGAFKDMILDGDGRTMY 644

The amino acid sequence of Croughan differs from the instant SEQ ID NO: 2 at amino acid position 31, 179, 604, and 643.  Position 179 is the only difference that lies within the art recognized conserved Domain D “AFQETP.”  The other differences do not lie within the domains of a plant acetohydroxyacid synthase large subunit that are 
Croughan teaches nucleic acid sequence of SEQ ID NO: 14, which encodes said SEQ ID NO: 17, and which is 99.2% identical to the nucleic acid sequence of the instant SEQ ID NO: 1.  The sequence alignment is set forth below:
; Sequence 14, Application US/10258842
; Publication No. US20030217381A1
;  APPLICANT: Board of Supervisors of Louisiana State University and Agricultural and
;  APPLICANT:  Mechanical College
;  APPLICANT:  Croughan, Timothy
;  TITLE OF INVENTION: RESISTANCE TO ACETOHYDROXYACID SYNTHASE-INHIBITING HERBICIDES
;  FILE REFERENCE: 98A9.2-PCT Croughan
;  CURRENT APPLICATION NUMBER: US/10/258,842
;  CURRENT FILING DATE:  2002-10-28
;  PRIOR APPLICATION NUMBER: US 60/203,434
;  PRIOR FILING DATE: 2000-05-10
;  NUMBER OF SEQ ID NOS: 25
;  SOFTWARE: PatentIn version 3.0; and WordPerfect version 8
; SEQ ID NO 14
;   ORGANISM: Oryza sativa
;   OTHER INFORMATION: Complete AHAS sequence, wild type, cultivar Cypress

  Query Match             99.2%;  Score 1945.4;  DB 8;  Length 1986;
  Best Local Similarity   99.7%;  
  Matches 1949;  Conservative    0;  Mismatches    6;  Indels    0;  Gaps    0;

Qy          7 ATGGCTACGACCGCCGCGGCCGCGGCCGCCACCTTGTCCGCCGCCGCGACGGCCAAGACC 66
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGGCTACGACCGCCGCGGCCGCGGCCGCCACCTTGTCCGCCGCCGCGACGGCCAAGACC 60

Qy         67 GGCCGTAAGAACCACCAGCGACACCACGTCTTTCCCGCTCGAGGCCGGGTGGGGGCGGCG 126
              |||||||||||||||||||||||||||||| |||||||||||||||||||||||||||||
Db         61 GGCCGTAAGAACCACCAGCGACACCACGTCCTTCCCGCTCGAGGCCGGGTGGGGGCGGCG 120

Qy        127 GCGGTCAGGTGCTCGGCGGTGTCCCCGGTCACCCCGCCGTCCCCGGCGCCGCCGGCCACG 186
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GCGGTCAGGTGCTCGGCGGTGTCCCCGGTCACCCCGCCGTCCCCGGCGCCGCCGGCCACG 180

Qy        187 CCGCTCCGGCCGTGGGGGCCGGCCGAGCCCCGCAAGGGCGCGGACATCCTCGTGGAGGCG 246
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 CCGCTCCGGCCGTGGGGGCCGGCCGAGCCCCGCAAGGGCGCGGACATCCTCGTGGAGGCG 240

Qy        247 CTGGAGCGGTGCGGCGTCAGCGACGTGTTCGCCTACCCGGGCGGCGCGTCCATGGAGATC 306
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 CTGGAGCGGTGCGGCGTCAGCGACGTGTTCGCCTACCCGGGCGGCGCGTCCATGGAGATC 300

Qy        307 CACCAGGCGCTGACGCGCTCCCCGGTCATCACCAACCACCTCTTCCGCCACGAGCAGGGC 366
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 CACCAGGCGCTGACGCGCTCCCCGGTCATCACCAACCACCTCTTCCGCCACGAGCAGGGC 360

Qy        367 GAGGCGTTCGCGGCGTCCGGGTACGCGCGCGCGTCCGGCCGCGTCGGGGTCTGCGTCGCC 426

Db        361 GAGGCGTTCGCGGCGTCCGGGTACGCGCGCGCGTCCGGCCGCGTCGGGGTCTGCGTCGCC 420

Qy        427 ACCTCCGGCCCCGGGGCAACCAACCTCGTGTCCGCGCTCGCCGACGCGCTGCTCGACTCC 486
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 ACCTCCGGCCCCGGGGCAACCAACCTCGTGTCCGCGCTCGCCGACGCGCTGCTCGACTCC 480

Qy        487 GTCCCGATGGTCGCCATCACGGGCCAGGTCCCCCGCCGCATGATCGGCACCGACGTCTTC 546
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||| ||||
Db        481 GTCCCGATGGTCGCCATCACGGGCCAGGTCCCCCGCCGCATGATCGGCACCGACGCCTTC 540

Qy        547 CAGGAGACGCCCATAGTCGAGGTCACCCGCTCCATCACCAAGCACAATTACCTTGTCCTT 606
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 CAGGAGACGCCCATAGTCGAGGTCACCCGCTCCATCACCAAGCACAATTACCTTGTCCTT 600

Qy        607 GATGTGGAGGACATCCCCCGCGTCATACAGGAAGCCTTCTTCCTCGCGTCCTCGGGCCGT 666
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GATGTGGAGGACATCCCCCGCGTCATACAGGAAGCCTTCTTCCTCGCGTCCTCGGGCCGT 660

Qy        667 CCTGGCCCGGTGCTGGTCGACATCCCCAAGGACATCCAGCAGCAGATGGCTGTGCCAGTC 726
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 CCTGGCCCGGTGCTGGTCGACATCCCCAAGGACATCCAGCAGCAGATGGCTGTGCCAGTC 720

Qy        727 TGGGACACCTCGATGAATCTACCGGGGTACATTGCACGCCTGCCCAAGCCACCCGCGACA 786
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 TGGGACACCTCGATGAATCTACCGGGGTACATTGCACGCCTGCCCAAGCCACCCGCGACA 780

Qy        787 GAATTGCTTGAGCAGGTCTTGCGTCTGGTTGGCGAGTCACGGCGCCCGATTCTCTATGTC 846
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 GAATTGCTTGAGCAGGTCTTGCGTCTGGTTGGCGAGTCACGGCGCCCGATTCTCTATGTC 840

Qy        847 GGTGGTGGCTGCTCTGCATCTGGTGATGAATTGCGCCGGTTTGTTGAGCTGACCGGCATC 906
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 GGTGGTGGCTGCTCTGCATCTGGTGATGAATTGCGCCGGTTTGTTGAGCTGACCGGCATC 900

Qy        907 CCAGTTACAACCACTCTGATGGGCCTCGGCAATTTCCCCAGTGATGATCCGTTGTCCCTG 966
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 CCAGTTACAACCACTCTGATGGGCCTCGGCAATTTCCCCAGTGATGATCCGTTGTCCCTG 960

Qy        967 CGCATGCTTGGGATGCATGGCACGGTGTACGCAAATTATGCGGTGGATAAGGCTGACCTG 1026
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 CGCATGCTTGGGATGCATGGCACGGTGTACGCAAATTATGCGGTGGATAAGGCTGACCTG 1020

Qy       1027 TTGCTTGCATTTGGCGTGCGGTTTGATGATCGTGTGACAGGGAAAATTGAGGCTTTTGCA 1086
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 TTGCTTGCATTTGGCGTGCGGTTTGATGATCGTGTGACAGGGAAAATTGAGGCTTTTGCA 1080

Qy       1087 AGCAGGGCCAAGATTGTGCACATTGACATTGATCCAGCGGAGATTGGAAAGAACAAGCAA 1146
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 AGCAGGGCCAAGATTGTGCACATTGACATTGATCCAGCGGAGATTGGAAAGAACAAGCAA 1140

Qy       1147 CCACATGTGTCAATTTGCGCAGATGTTAAGCTTGCTTTACAGGGCTTGAATGCTCTGCTA 1206
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1141 CCACATGTGTCAATTTGCGCAGATGTTAAGCTTGCTTTACAGGGCTTGAATGCTCTGCTA 1200

Qy       1207 GACCAGAGCACAACAAAGACAAGTTCTGATTTTAGTGCGTGGCACAATGAGTTGGACCAG 1266
              |||||||||||||||||||||||||||||||||||||| |||||||||||||||||||||
Db       1201 GACCAGAGCACAACAAAGACAAGTTCTGATTTTAGTGCATGGCACAATGAGTTGGACCAG 1260

Qy       1267 CAGAAGAGGGAGTTTCCTCTGGGGTACAAGACTTTTGGTGAAGAGATCCCACCGCAATAT 1326
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1261 CAGAAGAGGGAGTTTCCTCTGGGGTACAAGACTTTTGGTGAAGAGATCCCACCGCAATAT 1320

Qy       1327 GCTATTCAGGTGCTGGATGAGCTGACGAAAGGGGAGGCAATCATCGCTACTGGTGTTGGA 1386
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1321 GCTATTCAGGTGCTGGATGAGCTGACGAAAGGGGAGGCAATCATCGCTACTGGTGTTGGA 1380

Qy       1387 CAGCACCAGATGTGGGCGGCACAATATTACACCTACAAGCGGCCACGGCAGTGGCTGTCT 1446
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1381 CAGCACCAGATGTGGGCGGCACAATATTACACCTACAAGCGGCCACGGCAGTGGCTGTCT 1440

Qy       1447 TCGGCTGGTCTGGGCGCAATGGGATTTGGGCTGCCTGCTGCAGCTGGTGCTTCTGTGGCT 1506
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1441 TCGGCTGGTCTGGGCGCAATGGGATTTGGGCTGCCTGCTGCAGCTGGTGCTTCTGTGGCT 1500

Qy       1507 AACCCAGGTGTCACAGTTGTTGATATTGATGGGGATGGTAGCTTCCTCATGAACATTCAG 1566
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1501 AACCCAGGTGTCACAGTTGTTGATATTGATGGGGATGGTAGCTTCCTCATGAACATTCAG 1560

Qy       1567 GAGTTGGCATTGATCCGCATTGAGAACCTCCCGGTGAAGGTGATGGTGTTGAACAACCAA 1626
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1561 GAGTTGGCATTGATCCGCATTGAGAACCTCCCGGTGAAGGTGATGGTGTTGAACAACCAA 1620

Qy       1627 CATTTGGGTATGGTTGTGCAATGGGAGGATAGGTTTTACAAGGCAAATAGGGCGCATACA 1686
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1621 CATTTGGGTATGGTTGTGCAATGGGAGGATAGGTTTTACAAGGCAAATAGGGCGCATACA 1680

Qy       1687 TACTTGGGCAACCCAGAATGTGAGAGTGAGATATATCCAGATTTTGTGACTATTGCTAAA 1746
              |||||||||||||||||||||||||| |||||||||||||||||||||||||||||||||
Db       1681 TACTTGGGCAACCCAGAATGTGAGAGCGAGATATATCCAGATTTTGTGACTATTGCTAAA 1740

Qy       1747 GGGTTCAATATTCCTGCAGTCCGTGTAACAAAGAAGAGTGAAGTCCGTGCCGCCATCAAG 1806
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1741 GGGTTCAATATTCCTGCAGTCCGTGTAACAAAGAAGAGTGAAGTCCGTGCCGCCATCAAG 1800

Qy       1807 AAGATGCTCGATACCCCAGGGCCATACTTGTTGGATATCATCGTCCCACACCAGGAGCAT 1866
              ||||||||||| ||||||||||||||||||||||||||||||||||||||||||||||||
Db       1801 AAGATGCTCGAGACCCCAGGGCCATACTTGTTGGATATCATCGTCCCACACCAGGAGCAT 1860

Qy       1867 GTGCTGCCTATGATCCCAAGTGGGGGCGCATTCAAGGACATGATCCTGGATGGTGATGGC 1926
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1861 GTGCTGCCTATGATCCCAAGTGGGGGCGCATTCAAGGACATGATCCTGGATGGTGATGGC 1920

Qy       1927 AGGACTGTGTATTAATCTATAATCTGTATGTTGGC 1961
              |||||| ||||||||||||||||||||||||||||
Db       1921 AGGACTATGTATTAATCTATAATCTGTATGTTGGC 1955

Croughan teaches an art-standard method of making mutant rice plants and selecting such for herbicide tolerance (Example 28, beginning at paragraph 0075, on pg. 8).  Croughan teaches isolating nucleic acids encoding mutated, herbicide-resistant AHASL (comprising a substitution at position 627) from a plant derived by mutating said Cypress rice (Example 36 beginning at paragraph 0147 on pg. 20).  Croughan teaches isolating AHAS enzyme from the herbicide resistant rice plants (paragraphs 0112-0113 and Table 5 on pg. 15).  Croughan teaches using said isolated AHAS DNA sequences, under the control of an appropriate promoter, to transform crop plants (paragraphs 0171-0175 on pg. 22).  Croughan teaches that plants suitable for transformation are 
Croughan teaches methods of producing transformed plants and cells, comprising transforming plant cells with a transformation vector comprising said resistant AHASL nucleic acids, using selection media to select for AHAS-inhibitor resistant cells, and subsequently regenerating herbicide-resistant plants from those cells (paragraphs 0176-0180 on pg. 22).  Croughan teaches obtaining seeds from AHASL-inhibitor resistant rice plants (Examples 1-15, paragraphs 0061-0068 on pg. 7). 
Croughan teaches imidazolinone and sulfonylurea herbicides by trade names, generic names and chemical names, including for example, 2-(4-isopropyl-4-methyl-5-oxo-2-imidazolin-2-yl)-5-methylnicotinic acid (page 27, paragraph 0225; see also paragraphs 0213-0214 on pg. 25-26).  Croughan teaches applying an imidazolinone herbicide as a pre-emergence application (page 19, last paragraph).  Croughan teaches treating seed with an AHAS-inhibiting herbicide (paragraph 0093 on pg. 13).  Croughan teaches a process for controlling weeds in the vicinity of rice plants comprising resistant AHAS, comprising applying a herbicide to the weeds and to the plant, wherein the herbicide normally inhibits acetohydroxyacid synthase at the levels of the herbicides that would normally inhibit the growth of a plant of the same species (claim 14).  Croughan teaches that red rice is a known weed of cultivated rice, and teaches that AHAS inhibiting herbicides can successfully control red rice (paragraph 0003-0006; 0046-0047)
Croughan does not teach the instant SEQ ID NO: 2. 

Kmiec et al teach how to make predictable mutations in a plant AHASL gene in a plant cell.  Kmiec et al teach making a mutagenized plant comprising a modified AHAS large subunit polynucleotide encoding an herbicide-tolerant AHAS protein at claims 10 and 11 (see also Table 11 on pages 19-28). 
Okuzaki et al teach successfully using site-specific oligonucleotide-based mutagenesis to introduce point mutations into the rice AHAS gene (Abstract and Introduction).  Okuzaki et al teach that the oligonucleotide-directed gene targeting is thought to be less complicated in rice than in tobacco or maize (pg. 512, right col). 
Battista teaches that rice cultivar IRGA 417 was a publicly available commercial variety at the time of Applicants' invention (page 41, 3d paragraph).
It would have been prima facie obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify the teachings of Croughan using the teachings of Kolkman et al, and introduce an aspartate or valine at amino acid position 179 relative to SEQ ID NO: 2, in a rice acetohydroxyacid synthase large subunit to produce an herbicide-tolerant rice plant - either using the selection method of Croughan or the site-directed mutagenesis method of Kmiec et al and Okuzaki et al.  It would have been prima facie obvious to obtain a rice AHASL1 nucleic acid encoding said AHASL1 mutant comprising an aspartate or valine at position 179.  The nucleic acid thus obtained would 
As set forth above, the amino acid differences between SEQ ID NO: 17 of Croughan and the instant SEQ ID NO: 2 (and thus the corresponding nucleic acid differences between SEQ ID NO: 14 of Croughan and the instant SEQ ID NO: 1) would not have resulted in unexpected results because they appear functionally silent with regard to herbicide resistance. 
Moreover, it would have been prima facie obvious to apply said methods to any commercial rice variety, including IRGA 417 of Battista et al.  Given the conserved nature of the AHASL domain in which position 179 is located, by applying the mutagenesis and selection method of Croughan or the targeted mutagenesis method of Kmiec et al and Okuzaki et al, and selecting for the presence of the A179V substitution, one would have obtained a rice plant comprising a nucleic acid encoding the protein of the full-length SEQ ID NO: 2. 
The resistance to specific rates of the recited imidazolinone herbicides would have been a property naturally flowing from the prima facie obvious structure of the mutant AHASL.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In addition, it would not have been unexpected, given the teachings of Kolkman et al regarding the Ala205Val substitution. 
It would have been further obvious to use the resultant nucleic acid to transform a dicot or a monocot plant, including rice, as taught by Croughan, in order to confirm 
One would have been motivated to combine the above teachings given that Kolkman et al teach that the alanine to valine substitution at a position corresponding to position 179 confers resistance to imidazolinones and sulfonylureas, and given the desirability of AHAS-herbicide resistant crops.  Because Okuzaki et al teach successfully using site-specific oligonucleotide-based mutagenesis to introduce point mutations into the rice AHAS gene, given that Croughan reduced the invention to practice, and given the highly conserved nature of the AHASL amino acid position corresponding to position 179 of SEQ ID NO: 2, one would have had a reasonable expectation of success. 

9.	Claims 108 and 113 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Croughan (U.S. Patent Publication 2003/0217381, published November 20, 2003), in view of Kolkman et al (2004, Theoretical and Applied Genetics 109:1147-1159), Kmiec et al (US Patent Publication 2003/0236208, published December 25, 2003), Okuzaki et al (Plant Cell Rep. (2004) 22:509-512), and Battista (May 2002, Better Crops International Vol. 16, Special Supplement, pages 41-42).
as applied to claims 87 and 97, and further in view of Flanagan et al (US Patent Publication 2005/0138685, priority to December 22, 2003).  Applicant's arguments filed on November 18, 2021 have been fully considered but they are not persuasive.
Claim 108, as instantly amended, is drawn to the mutagenized rice polypeptide of claim 87, “said rice plant further comprising a Bacillus thuringiensis toxin protein.”  As explained above, claim 108 does not property limit the structure of the polypeptide of claim 87.  However, to the extent that 108 may be interpreted as encompassing a scenario wherein the nucleic acid encoding the mutant AHAS protein of claim 87 is stacked with a transgene expressing a Cry protein, and thus both proteins are expressed and comprised in a resultant composition, such as in a plant, claim 108 remains rejected herein on the grounds set forth below. 
Similarly, claim 113 is drawn to the method of claim 97, wherein the plant further comprises a B. thuringiensis toxin.  The claim would encompass a plant co-expressing the AHAS and said toxin. 
The teachings of Croughan, Kolkman et al, Kmiec et al, and Okuzaki et al are set forth above.  The references do not expressly teach combining a mutant AHAS with an insecticidal B. thuringiensis protein.  
Flanagan et al teach endotoxins obtained from B. thuringiensis, expression cassettes comprising nucleic acids encoding said toxins, and teach compositions and plants comprising said nucleic acids (claims 1-4 and 9-12).  Flanagan et al teach stacking the nucleic acids encoding said endotoxins with nucleic acids encoding herbicide tolerance genes, including AHAS mutants (syn. “acetolactate synthase”) (paragraph 0156). 
prima facie obvious to one of ordinary skill in the art to further modify the mutant AHAS polypeptide made obvious by the combined teachings of Croughan, Kolkman et al, Kmiec et al, Okuzaki et al, and Battista, using the teachings of Flanagan et al, and stack the nucleic acid encoding said mutant AHAS with a nucleic acid encoding any of the Cry proteins taught by Flanagan et al.  It would have been obvious to express the resultant nucleic acid in a plant or a cell.  It would have been also obvious to use said plant in a method of controlling weeds. 
The resultant plant and method would read on the plant and method of the instant claim 113, and said plant would comprise a composition that would read on claim 87.  One would have been motivated to do so to impart insecticidal and herbicidal tolerance to a plant or cell expressing said nucleic acid.  Given the routine nature of the methods involved, one would have had reasonable expectation of success.
Response to Arguments. 
Applicant maintains previously submitted arguments, and argues that “the claimed phenotypes of herbicide tolerance are distinguishing elements of the claimed polypeptide in a rice plant.” Applicant cites Ex parte Christensen for support (page 9).  Applicant maintains the argument directed to impermissible hindsight, and argues that there was a large number of herbicide tolerance conferring AHAS substitutions known in the art, and that there would have been no reason to select relative position 205 for a substitution in rice (pages 10-11).  
Applicant’s argument is not found to be persuasive.  To the extent that the Remarks reiterate the previously submitted argument, it is not found to be persuasive In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, no knowledge was gleaned only from Applicant’s disclosure. 
Applicant‘s invention amounts to introducing a known substitution at a conserved position of the AHASL, where the herbicide-resistance properties of said substitution are well-known, into the AHASL of a different crop species, rice.  The feasibility of doing so was specifically confirmed by Okuzaki et al, who not only teach successfully using site-specific oligonucleotide-based mutagenesis to introduce point mutations into the rice AHASL gene, but also teach that the oligonucleotide-directed gene targeting is thought to be less complicated in rice than in tobacco or maize (pg. 512, right col).  
With regard to the number of known AHAS substitutions, it would not have affected the above obviousness analysis, because the specific substitution at issue, A205V, was not only known in the prior art but also used commercially to confer tolerance to AHAS inhibitors.  The fact that the prior art does not expressly teach rice plants comprising said substitution does not make the argument persuasive because the residue at issue and the domain in which it is located are highly conserved (see 
With regard to properties of the claimed mutagenized AHASL polypeptide, the argument is not found to be persuasive.  The Examiner maintains that any properties of a chemical compound, such as a polypeptide, are inherent in its structure: “a chemical composition and its properties are inseparable.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01.  As set forth in the rejection above, using the cited methods, one would have predictably arrived at the full-length SEQ IS NO: 2 itself.  
With regard to Applicant’s argument based on the Ex parte Christensen decision, it is not persuasive either, because the instant scenario is readily distinguishable from the facts of that case.  In Christensen, neither the prior art nor the specification identified any structures within SEQ ID NO: 2 that were responsible for the claimed cold tolerance phenotype, or described the mechanisms involved.  In contrast, in the instant case, the substitution at issue, A205V, and its herbicide tolerance conferring properties were extensively characterized in the prior art.  The rejection is maintained. 
Conclusion
10.	No claims are allowed. 
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662